—Order and judgment (one paper), Supreme Court, New York County (Louis *227York, J.), entered January 17, 2001, confirming an arbitration award and awarding damages in favor of respondent and against petitioner, unanimously affirmed, with costs.
Petitioner seeks to vacate the unanimous award of a panel of three arbitrators based upon the failure of one of them to disclose, first, that some 15 to 20 years earlier his company was for a short time represented in an arbitration by a law firm in which respondent’s attorney was a member, and, second, that several years before the instant arbitration, another company with which the arbitrator was associated approached that same firm and was referred elsewhere. Such relationships were too remote in time, short-lived and insubstantial to give rise to an appearance of partiality warranting vacatur of the award (cf., Matter of Cross Props. [Gimbel Bros.], 15 AD2d 913, affd 12 NY2d 806; see generally, Matter of Wagner Stott Clearing Corp. [Celentano Sec. Corp.], 225 AD2d 367, lv denied 88 NY2d 813, citing Matter of Weinrott [Carp], 32 NY2d 190, 201). We are not persuaded otherwise by the size of the award (see, Matter ofTorano [Motor Vehicle Acc. Indem. Corp.], 19 AD2d 356, 358, affd 15 NY2d 882). Concur — Nardelli, J. P., Mazzarelli, Rubin, Saxe and Buckley, JJ.